DETAILED ACTION

Status of Claims
	Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/18/2022 has been considered by the examiner.

Response to Amendment
	The amendment to the specification has overcome the objection. The objection to the specification has been withdrawn.

Response to Arguments
Applicant’s arguments, see the section titled “Rejection under 35 U.S.C. 101” starting on page 11 of the reply filed 10/18/2022, with respect to the rejection of claims 1-3 and 6-9 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-3 and 6-9 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments with respect to claims 1-20 in the section titled “Rejections under 35 U.S.C. 103” starting on page 12 of the reply filed 10/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2020/0372790 A1), in view of Fischer (US 2020/0186898 A1) and Bradlow (US 2020/0124430 A1).

Regarding claim 1, Ahmed discloses a method comprising:
receiving, at a surface detection system, a plurality of inertial measurements from a sensor of a vehicle operating on a surface of an unknown surface type (In paragraph [0019], Ahmed discloses that vehicle 10 includes an inertial measurement unit (IMU) 120 (see support at least on page 6 of the corresponding provisional application); see also paragraph [0030], where Ahmed discloses that the IMU preprocessor module 230 uses for example a fast-Fourier transform (FFT) to extract vibration features from the data of the IMU 20 to distinguish different surfaces (for example asphalt, concrete, etc.) (see support on page 7 of the corresponding provisional application); the examiner understands that the surface on which the vehicle operates is at least of an “unknown” surface type before the surface is distinguished);
generating, by the surface detection system, a prediction of a type of the surface based on the plurality of inertial measurements (In paragraph [0022], Ahmed discloses that ground/pavement texture information is obtained at least based in part on texture vibration analysis by analyzing data from the IMU 20 processed using a fast-Fourier transform (FFT) (see support on page 4 of the corresponding provisional application); in paragraph [0030], Ahmed discloses that the texture classifier module 234 outputs a set of probabilities for each surface type to the sidewalk/road decision module 240 (see support on page 7 of the corresponding provisional application); in paragraph [0033], Ahmed discloses that the sidewalk/road decision module 240 uses this input to determine an estimate of whether the vehicle is currently on a road or sidewalk (see support on pages 7-8 of the corresponding provisional application)), including:
performing, by the surface detection system, a fast Fourier transform (FFT) operation on the plurality of inertial measurements to generate multiple frequency bins (In paragraph [0022], Ahmed discloses that the vibration data (of the IMU) may be processed using a fast-Fourier transform (FFT) method, which extracts resonant frequency information (frequency bins) about the vibration induced by the pavement surface texture that the vehicle is currently moving on, and compensates for the varying resonances caused by fluctuating vehicle velocities (see support on page 4 of the corresponding provisional application)).
Ahmed does not explicitly disclose wherein a resolution size of each of the multiple frequency bins is based on a sampling rate of the sensor, and
providing for display, on a user device of a user, data representing the prediction of the type of the surface.
However, Fischer teaches wherein a resolution size of each of the multiple frequency bins is based on a sampling rate of the sensor (In paragraph [0022], Fischer teaches that a sampling rate of the sensor data 206 may be specific to a bin resolution, where for example, a relatively lower sampling rate may limit a range of frequencies being monitored, but may also increase the bin resolution).
Fischer is considered to be analogous to the claimed invention in that they both pertain to performing Fast Fourier Transform (FFT) analysis on raw data associated with a vibration to profile the vibration. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fischer with the method as disclosed by Ahmed, where, for example, the processor may sample sensor data at a relatively low rate to improve the bin resolution the frequency range 20 hz to 30 hz, where the sampling rate defines the frequency spectrum window (e.g., a range of frequencies) to be monitored in a spectrum analysis, as suggested by Fischer in paragraph [0022]. This may be advantageous in that, for example, its implementation may afford more control over the method, for example, by ensuring accurate analysis of a certain range of frequencies by altering the sampling rate without modifying the FFT size (e.g., a desired number of bins) and without increasing a processing requirement of power or time.
The combination of Ahmed and Fischer does not explicitly disclose providing for display, on a user device of a user, data representing the prediction of the type of the surface.
However, Bradlow teaches providing for display, on a user device of a user (In paragraph [0053], Bradlow teaches that vehicle 100 includes a dashboard 136 with a display device; see also for example paragraph [0012] where Bradlow teaches that “another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.” or paragraph [0121] where Bradlow teaches that the action may include “displaying a message on a screen or interface (e.g. sending a message by SMS or other means of push notification)”), data representing the prediction of the type of the surface (In paragraph [0122], Bradlow teaches, for example, issuing a warning to move off a sidewalk if the prediction is 75% confident (data at least representing the prediction of the type of surface) via the display device of the vehicle).
Bradlow is considered to be analogous to the claimed invention in that they both pertain to determining a surface type of a surface traveled by a vehicle based at least in part on inertial measurements from a sensor of the vehicle, and displaying information to the user indicating the predicted surface type. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a display for displaying information indicating the predicted surface type to the user as taught by Bradlow with the vehicle and method as disclosed by Ahmed and Fischer, where in paragraph [0033], Ahmed discloses for example a sidewalk/road decision module to determine an estimate of whether the vehicle is currently on a road or sidewalk and generating corresponding commands to control the vehicle. Implementing a display is advantageous in that the display device can “notify a user of an operational state or issue” as suggested by Bradlow in paragraph [0054]. For example, displaying a warning message and notifying the user that the vehicle is traveling in an unsafe manner by operating on the sidewalk can facilitate safe operation of the vehicle.

Regarding claim 2, Ahmed further discloses identifying, by the surface detection system, a surface pattern based on the generated frequency bins (In paragraph [0022], Ahmed discloses that ground/pavement texture information is obtained at least based in part on texture vibration analysis by analyzing data from the IMU 20 processed using a fast-Fourier transform (FFT) (see support on pages 3-4 of the corresponding provisional application); see also paragraph [0030], where Ahmed discloses that the IMU preprocessor module 230 uses for example a fast-Fourier transform (FFT) to extract vibration features from the data of the IMU 20 to distinguish different surfaces (for example asphalt, concrete, etc.) (see support on page 7 of the corresponding provisional application)); and
generating, by the surface detection system, the prediction of the type of the surface based on the identified surface pattern (In paragraph [0030], Ahmed discloses that the texture classifier module 234 outputs a set of probabilities for each surface type to the sidewalk/road decision module 240 (see support on page 7 of the corresponding provisional application); in paragraph [0033], Ahmed discloses that the sidewalk/road decision module 240 uses this input to determine an estimate of whether the vehicle is currently on a road or sidewalk (see support on pages 7-8 of the corresponding provisional application)).

Regarding claim 4, Ahmed further discloses applying a machine learning model to the plurality of inertial measurements, the machine learning model configured to generate the prediction of the type of the surface based on the plurality of inertial measurements (In paragraph [0030], Ahmed discloses that the texture classifier module 234 can be trained using standard machine learning techniques to distinguish between multiple surfaces such as asphalt, concrete, and brick using at least in part the inertial measurements of the IMU 20 (see support on page 7 of the corresponding provisional application)).

Regarding claim 5, Bradlow further teaches wherein the machine learning model is trained by:
initializing weights of the machine learning model (In paragraphs [0146-0157], Bradlow teaches using a machine-learning algorithm such as a neural network to detect surface types based on data inputs such as sensor data from an IMU, where the machine-learning algorithm may require a certain amount of training data sets to achieve a certain accuracy rate; the examiner understands that a trainable or learning machine-learning model must start with at least initialized weights (for example randomized parameters or otherwise));
receiving a plurality of inertial measurements from a plurality of vehicles, each associated with a label indicating a surface type of a plurality of surface types (In paragraph [0132], Bradlow teaches that the sensor data analyzed by machine learning includes sensor data with information such as surface type (label); see also paragraph [0148], where Bradlow teaches that the machine-learning algorithm may utilize data obtained by a server or network from one or more vehicles, and where every trip may be labeled, for example as a sidewalk trip or road trip); see also paragraph [0150], where Bradlow teaches that the training data set for a surface determination machine-learning algorithm may include data from sensors including for example vibration data or gyroscopic data (inertial measurements)); and
training the machine learning model using the received plurality of inertial measurements and the associated labels such that the initialized weights of the machine learning model are updated to improve a predictive ability of the machine learning model to predict a surface type based on a set of inertial measurements (In paragraph [0150], Bradlow teaches that the surface type determination machine-learning algorithm is trained by a training data set including sensor data (inertial measurements) to develop a desired level of skill or accuracy; see also, for example, paragraph [0155], where Bradlow teaches that a neural network classifies the travel surface by classifying related data such as sensor data (inertial measurements) obtained during the vehicle trip, and where the neural network is trained by comparing the machine-learning model predictions to reference training data sets, calculating an error function, and back-propagating any discrepancy through the neural network over several cycles to influence the value of the predicted output (updating initialized weights)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Bradlow in the method as disclosed by the combination of Ahmed, Fischer, and Bradlow, where Ahmed, for example, discloses training the texture classifier module 234 using standard machine learning techniques to distinguish between multiple surfaces including asphalt, concrete, and brick using the classifier set as input in paragraph [0030]. Training a machine-learning model as taught by Bradlow is advantageous in that, for example, training using labeled data ensures that the machine-learning model is learning using correct information. Additionally, using data from a plurality of vehicles ensures that the data is not bias towards data from only one vehicle, which may contain errors that would otherwise be internalized by the machine-learning model. Using data from a plurality of vehicle ensures that the training data is varied, increasing the accuracy of the model.

Regarding claim 6, Ahmed further discloses identifying candidate surface types and patterns based on the initial prediction (In paragraph [0030], Ahmed discloses that texture classifier module 234 determines probabilities for each surface type and distinguishes between multiple surfaces including asphalt, concrete, and brick for example (see support on page 7 of the corresponding provisional application));
querying a map of an approximate location of the vehicle to identify a set of surface types and patterns known to be located within a threshold distance of the approximate location of the vehicle (In paragraph [0035], Ahmed discloses that all surface polygons from the spatial database 32 within a radius of the current estimated location of the vehicle 10 are obtained, and each sidewalk polygon in this radius may be assigned a probability score based on historical texture/feature classification information (see support on page 5 of the corresponding provisional application)); and 
selecting a surface type based on a comparison of the candidate surface types and the identified set of surface types (In paragraph [0035], Ahmed discloses that the probability scores for each sidewalk polygons (based on historical texture/feature classification information) are convolved with the current output from the ground/pavement texture classifier 234 to find the polygon with maximum likelihood (see support on page 5 of the corresponding provisional application)).

Regarding claim 7, Ahmed further discloses identifying a location of the vehicle based at least in part on the prediction of the type and pattern of the surface (In paragraph [0035], Ahmed discloses that a probability of which particular sidewalk/polygon the vehicle may be located on may be determined by finding all surface polygons from the spatial database 32 within a radius of the current estimated location of the vehicle 10, the current output from the ground/pavement texture classifier 234 (prediction of type and pattern of surface) is used to find the polygon with maximum likelihood, and that the estimated position of the vehicle may be augmented towards the center of the polygon’s defined location (identifying an augmented location of the vehicle) (see support on page 5 of the corresponding provisional application)).

Regarding claim 8, Bradlow further teaches generating a rider report for a user of the vehicle based on the prediction of the type and pattern of the surface (In paragraph [0122], Bradlow teaches that a command or action may occur if the analysis algorithm determines that a vehicle has been traveling on a particular surface for a particular length of time, a particular number of times, or at a particular confidence level (based on the prediction of the type and pattern of the surface), and the vehicle may, for example, issue a warning message to move off a sidewalk (generate a rider report)); and
providing the rider report for display on the user device of the user (In paragraph [0053], Bradlow teaches that vehicle 100 includes a dashboard 136 with a display device; in paragraph [0122], Bradlow teaches, for example, issuing a warning to move off a sidewalk if the prediction is 75% confident (data at least representing the prediction of the type of surface) via the display device of the vehicle).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Bradlow with the method as disclosed by the combination of Ahmed, Fischer, and Bradlow, where in paragraph [0033], Ahmed discloses for example a sidewalk/road decision module to determine an estimate of whether the vehicle is currently on a road or sidewalk and generating corresponding commands to control the vehicle. Implementing a display is advantageous in that the display device can “notify a user of an operational state or issue” as suggested by Bradlow in paragraph [0054]. For example, displaying a warning message and notifying the user that the vehicle is traveling in an unsafe manner by operating on the sidewalk can facilitate safe operation of the vehicle.

Regarding claim 9, Ahmed further discloses receiving, from a receiver, an approximate location of the vehicle (In paragraph [0028], Ahmed discloses that the vehicle 10 includes a GNSS receiver 12 to estimate absolute position (see support at least on page 1 of the corresponding provisional application)); and
refining the approximate location of the vehicle based on the prediction of the surface type (In paragraph [0035], Ahmed discloses that a probability of which particular sidewalk/polygon the vehicle may be located on may be determined by finding all surface polygons from the spatial database 32 within a radius of the current estimated location of the vehicle 10, and that the estimated position of the vehicle may be augmented towards the center of the polygon’s defined location (approximate location of the vehicle is refined) (see support on page 5 of the corresponding provisional application)).

Regarding claim 10, Ahmed discloses a non-transitory computer-readable storage medium containing computer program code that, when executed by a hardware processor, causes the hardware processor to perform steps (In paragraph [0015], Ahmed discloses that the vehicle 10 includes a processing unit 20 to process input from the various receivers and sensors as described (see support at least in fig. 1 of the corresponding provisional application which depicts the central processing unit); see also paragraph [0025], where Ahmed discloses that control process 200 may take place using processing unit 30 (see support at least in fig. 1 of the corresponding provisional application which depicts the central processing unit); the examiner understands that the processing unit 30 must include or be in communication with memory containing program code to be executed by the processor to perform the operations as described) comprising:
receiving, at a surface detection system, a plurality of inertial measurements from a sensor of a vehicle operating on a surface of an unknown surface type (In paragraph [0019], Ahmed discloses that vehicle 10 includes an inertial measurement unit (IMU) 120 (see support at least on page 6 of the corresponding provisional application); see also paragraph [0030], where Ahmed discloses that the IMU preprocessor module 230 uses for example a fast-Fourier transform (FFT) to extract vibration features from the data of the IMU 20 to distinguish different surfaces (for example asphalt, concrete, etc.) (see support on page 7 of the corresponding provisional application); the examiner understands that the surface on which the vehicle operates is at least of an “unknown” surface type before the surface is distinguished);
generating, by the surface detection system, a prediction of a type of the surface based on the plurality of inertial measurements (In paragraph [0022], Ahmed discloses that ground/pavement texture information is obtained at least based in part on texture vibration analysis by analyzing data from the IMU 20 processed using a fast-Fourier transform (FFT) (see support on page 4 of the corresponding provisional application); in paragraph [0030], Ahmed discloses that the texture classifier module 234 outputs a set of probabilities for each surface type to the sidewalk/road decision module 240 (see support on page 7 of the corresponding provisional application); in paragraph [0033], Ahmed discloses that the sidewalk/road decision module 240 uses this input to determine an estimate of whether the vehicle is currently on a road or sidewalk (see support on pages 7-8 of the corresponding provisional application)), including:
performing, by the surface detection system, a fast Fourier transform (FFT) operation to the plurality of inertial measurements to generate one or more frequency bins (In paragraph [0022], Ahmed discloses that the vibration data (of the IMU) may be processed using a fast-Fourier transform (FFT) method, which extracts resonant frequency information (frequency bins) about the vibration induced by the pavement surface texture that the vehicle is currently moving on, and compensates for the varying resonances caused by fluctuating vehicle velocities (see support on page 4 of the corresponding provisional application)). 
Ahmed does not explicitly disclose wherein a resolution size of each of the frequency bins is based on a sampling rate of the sensor; and
providing for display, on a user device of a user, data representing the prediction of the type of the surface.
However, Fischer teaches wherein a resolution size of each of the multiple frequency bins is based on a sampling rate of the sensor (In paragraph [0022], Fischer teaches that a sampling rate of the sensor data 206 may be specific to a bin resolution, where for example, a relatively lower sampling rate may limit a range of frequencies being monitored, but may also increase the bin resolution).
Fischer is considered to be analogous to the claimed invention in that they both pertain to performing Fast Fourier Transform (FFT) analysis on raw data associated with a vibration to profile the vibration. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fischer with the hardware as disclosed by Ahmed, where, for example, the processor may sample sensor data at a relatively low rate to improve the bin resolution the frequency range 20 hz to 30 hz, where the sampling rate defines the frequency spectrum window (e.g., a range of frequencies) to be monitored in a spectrum analysis, as suggested by Fischer in paragraph [0022]. This may be advantageous in that, for example, its implementation may afford more control over the method, for example, by ensuring accurate analysis of a certain range of frequencies by altering the sampling rate without modifying the FFT size (e.g., a desired number of bins) and without increasing a processing requirement of power or time.
The combination of Ahmed and Fischer does not explicitly disclose providing for display, on a user device of a user, data representing the prediction of the type of the surface.
However, Bradlow teaches a non-transitory computer-readable storage medium containing computer program code that, when executed by a hardware processor, causes the hardware processor to perform steps (In paragraphs [0180-0183], Bradlow teaches a computer system 2100 in which aspects of the disclosed technology can be embodied including one or more processor(s) 2104 to execute machine-readable instructions stored in a memory 2106) comprising:
providing for display, on a user device of a user (In paragraph [0053], Bradlow teaches that vehicle 100 includes a dashboard 136 with a display device; see also for example paragraph [0012] where Bradlow teaches that “another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.” or paragraph [0121] where Bradlow teaches that the action may include “displaying a message on a screen or interface (e.g. sending a message by SMS or other means of push notification)”), data representing the prediction of the type of the surface (In paragraph [0122], Bradlow teaches, for example, issuing a warning to move off a sidewalk if the prediction is 75% confident (data at least representing the prediction of the type of surface) via the display device of the vehicle).
Bradlow is considered to be analogous to the claimed invention in that they both pertain to determining a surface type of a surface traveled by a vehicle based at least in part on inertial measurements from a sensor of the vehicle, and displaying information to the user indicating the predicted surface type. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a display for displaying information indicating the predicted surface type to the user as taught by Bradlow with the hardware as disclosed by Ahmed and Fischer, where in paragraph [0033], Ahmed discloses for example a sidewalk/road decision module to determine an estimate of whether the vehicle is currently on a road or sidewalk and generating corresponding commands to control the vehicle. Implementing a display is advantageous in that the display device can “notify a user of an operational state or issue” as suggested by Bradlow in paragraph [0054]. For example, displaying a warning message and notifying the user that the vehicle is traveling in an unsafe manner by operating on the sidewalk can facilitate safe operation of the vehicle.

Regarding claim 11, Ahmed further discloses identifying, by the surface detection system, a surface pattern based on the generated one or more frequency bins (In paragraph [0022], Ahmed discloses that ground/pavement texture information is obtained at least based in part on texture vibration analysis by analyzing data from the IMU 20 processed using a fast-Fourier transform (FFT) (see support on pages 3-4 of the corresponding provisional application); see also paragraph [0030], where Ahmed discloses that the IMU preprocessor module 230 uses for example a fast-Fourier transform (FFT) to extract vibration features from the data of the IMU 20 to distinguish different surfaces (for example asphalt, concrete, etc.) (see support on page 7 of the corresponding provisional application)); and
generating, by the surface detection system, the prediction of the type of the surface based on the identified surface pattern (In paragraph [0030], Ahmed discloses that the texture classifier module 234 outputs a set of probabilities for each surface type to the sidewalk/road decision module 240 (see support on page 7 of the corresponding provisional application); in paragraph [0033], Ahmed discloses that the sidewalk/road decision module 240 uses this input to determine an estimate of whether the vehicle is currently on a road or sidewalk (see support on pages 7-8 of the corresponding provisional application)).

Regarding claim 13, Ahmed further discloses applying a machine learning model to the plurality of inertial measurements, the machine learning model configured to generate the prediction of the type of the surface based on the plurality of inertial measurements (In paragraph [0030], Ahmed discloses that the texture classifier module 234 can be trained using standard machine learning techniques to distinguish between multiple surfaces such as asphalt, concrete, and brick using at least in part the inertial measurements of the IMU 20 (see support on page 7 of the corresponding provisional application)).

Regarding claim 14, Bradlow further teaches wherein the machine learning model was trained by:
initializing weights of the machine learning model (In paragraphs [0146-0157], Bradlow teaches using a machine-learning algorithm such as a neural network to detect surface types based on data inputs such as sensor data from an IMU, where the machine-learning algorithm may require a certain amount of training data sets to achieve a certain accuracy rate; the examiner understands that a trainable or learning machine-learning model must start with at least initialized weights (for example randomized parameters or otherwise));
receiving a plurality of inertial measurements from a plurality of vehicles, each associated with a label indicating a surface type of a plurality of surface types (In paragraph [0132], Bradlow teaches that the sensor data analyzed by machine learning includes sensor data with information such as surface type (label); see also paragraph [0148], where Bradlow teaches that the machine-learning algorithm may utilize data obtained by a server or network from one or more vehicles, and where every trip may be labeled, for example as a sidewalk trip or road trip); see also paragraph [0150], where Bradlow teaches that the training data set for a surface determination machine-learning algorithm may include data from sensors including for example vibration data or gyroscopic data (inertial measurements)); and
training the machine learning model using the received plurality of inertial measurements and the associated labels such that the initialized weights of the machine learning model are updated to improve a predictive ability of the machine learning model to predict a surface type based on a set of inertial measurements (In paragraph [0150], Bradlow teaches that the surface type determination machine-learning algorithm is trained by a training data set including sensor data (inertial measurements) to develop a desired level of skill or accuracy; see also, for example, paragraph [0155], where Bradlow teaches that a neural network classifies the travel surface by classifying related data such as sensor data (inertial measurements) obtained during the vehicle trip, and where the neural network is trained by comparing the machine-learning model predictions to reference training data sets, calculating an error function, and back-propagating any discrepancy through the neural network over several cycles to influence the value of the predicted output (updating initialized weights)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Bradlow in the hardware as disclosed by the combination of Ahmed, Fischer, and Bradlow, where Ahmed, for example, discloses training the texture classifier module 234 using standard machine learning techniques to distinguish between multiple surfaces including asphalt, concrete, and brick using the classifier set as input in paragraph [0030]. Training a machine-learning model as taught by Bradlow is advantageous in that, for example, training using labeled data ensures that the machine-learning model is learning using correct information. Additionally, using data from a plurality of vehicles ensures that the data is not bias towards data from only one vehicle, which may contain errors that would otherwise be internalized by the machine-learning model. Using data from a plurality of vehicle ensures that the training data is varied, increasing the accuracy of the model.

Regarding claim 15, Ahmed further discloses receiving, from a receiver, an approximate location of the vehicle (In paragraph [0028], Ahmed discloses that the vehicle 10 includes a GNSS receiver 12 to estimate absolute position (see support at least on page 1 of the corresponding provisional application)); and
refining the approximate location of the vehicle based on the prediction of the surface type (In paragraph [0035], Ahmed discloses that a probability of which particular sidewalk/polygon the vehicle may be located on may be determined by finding all surface polygons from the spatial database 32 within a radius of the current estimated location of the vehicle 10, and that the estimated position of the vehicle may be augmented towards the center of the polygon’s defined location (approximate location of the vehicle is refined) (see support on page 5 of the corresponding provisional application)).

Regarding claim 16, Ahmed discloses a system comprising one or more hardware processors (In paragraph [0015], Ahmed discloses that the vehicle 10 includes a processing unit 20 to process input from the various receivers and sensors as described (see support at least in fig. 1 of the corresponding provisional application which depicts the central processing unit); see also paragraph [0025], where Ahmed discloses that control process 200 may take place using processing unit 30 (see support at least in fig. 1 of the corresponding provisional application which depicts the central processing unit)); and a non-transitory computer-readable medium containing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform steps (The examiner understands that the processing unit 30 must include or be in communication with memory containing program code to be executed by the processor to perform the operations as described) comprising: 
receiving, at a surface detection system, a plurality of inertial measurements from a sensor of a vehicle operating on a surface of an unknown surface type (In paragraph [0019], Ahmed discloses that vehicle 10 includes an inertial measurement unit (IMU) 120 (see support at least on page 6 of the corresponding provisional application); see also paragraph [0030], where Ahmed discloses that the IMU preprocessor module 230 uses for example a fast-Fourier transform (FFT) to extract vibration features from the data of the IMU 20 to distinguish different surfaces (for example asphalt, concrete, etc.) (see support on page 7 of the corresponding provisional application); the examiner understands that the surface on which the vehicle operates is at least of an “unknown” surface type before the surface is distinguished);
generating, by the surface detection system, a prediction of a type of the surface based on the plurality of inertial measurements (In paragraph [0022], Ahmed discloses that ground/pavement texture information is obtained at least based in part on texture vibration analysis by analyzing data from the IMU 20 processed using a fast-Fourier transform (FFT) (see support on page 4 of the corresponding provisional application); in paragraph [0030], Ahmed discloses that the texture classifier module 234 outputs a set of probabilities for each surface type to the sidewalk/road decision module 240 (see support on page 7 of the corresponding provisional application); in paragraph [0033], Ahmed discloses that the sidewalk/road decision module 240 uses this input to determine an estimate of whether the vehicle is currently on a road or sidewalk (see support on pages 7-8 of the corresponding provisional application)), including:
performing, by the surface detection system, a fast Fourier transform (FFT) operation to the plurality of inertial measurements to generate one or more frequency bins (In paragraph [0022], Ahmed discloses that the vibration data (of the IMU) may be processed using a fast-Fourier transform (FFT) method, which extracts resonant frequency information (frequency bins) about the vibration induced by the pavement surface texture that the vehicle is currently moving on, and compensates for the varying resonances caused by fluctuating vehicle velocities (see support on page 4 of the corresponding provisional application)).
Ahmed does not explicitly disclose wherein a resolution size of each of the frequency bins is based on a sampling rate of the sensor; and
providing for display, on a user device of a user, data representing the prediction of the type of the surface.
However, Fischer teaches wherein a resolution size of each of the multiple frequency bins is based on a sampling rate of the sensor (In paragraph [0022], Fischer teaches that a sampling rate of the sensor data 206 may be specific to a bin resolution, where for example, a relatively lower sampling rate may limit a range of frequencies being monitored, but may also increase the bin resolution).
Fischer is considered to be analogous to the claimed invention in that they both pertain to performing Fast Fourier Transform (FFT) analysis on raw data associated with a vibration to profile the vibration. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fischer with the system as disclosed by Ahmed, where, for example, the processor may sample sensor data at a relatively low rate to improve the bin resolution the frequency range 20 hz to 30 hz, where the sampling rate defines the frequency spectrum window (e.g., a range of frequencies) to be monitored in a spectrum analysis, as suggested by Fischer in paragraph [0022]. This may be advantageous in that, for example, its implementation may afford more control over the method, for example, by ensuring accurate analysis of a certain range of frequencies by altering the sampling rate without modifying the FFT size (e.g., a desired number of bins) and without increasing a processing requirement of power or time.
The combination of Ahmed and Fischer does not explicitly disclose providing for display, on a user device of a user, data representing the prediction of the type of the surface.
However, Bradlow teaches a system comprising one or more hardware processors (In paragraphs [0180-0183], Bradlow teaches a computer system 2100 in which aspects of the disclosed technology can be embodied including one or more processor(s) 2104 to execute machine-readable instructions stored in a memory 2106); and a non-transitory computer-readable medium containing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform steps (In paragraphs [0180-0183], Bradlow teaches a computer system 2100 in which aspects of the disclosed technology can be embodied including one or more processor(s) 2104 to execute machine-readable instructions stored in a memory 2106) comprising:
providing for display, on a user device of a user (In paragraph [0053], Bradlow teaches that vehicle 100 includes a dashboard 136 with a display device; see also for example paragraph [0012] where Bradlow teaches that “another example of an action is a post-trip warning (e.g., notify user to nudge with emails or other forms of communication after the trip), create ratings/scores about the user to regulate/restrict usage of the personal mobility vehicle, etc.” or paragraph [0121] where Bradlow teaches that the action may include “displaying a message on a screen or interface (e.g. sending a message by SMS or other means of push notification)”), data representing the prediction of the type of the surface (In paragraph [0122], Bradlow teaches, for example, issuing a warning to move off a sidewalk if the prediction is 75% confident (data at least representing the prediction of the type of surface) via the display device of the vehicle).
Bradlow is considered to be analogous to the claimed invention in that they both pertain to determining a surface type of a surface traveled by a vehicle based at least in part on inertial measurements from a sensor of the vehicle, and displaying information to the user indicating the predicted surface type. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a display for displaying information indicating the predicted surface type to the user as taught by Bradlow with the system as disclosed by Ahmed and Fischer, where in paragraph [0033], Ahmed discloses for example a sidewalk/road decision module to determine an estimate of whether the vehicle is currently on a road or sidewalk and generating corresponding commands to control the vehicle. Implementing a display is advantageous in that the display device can “notify a user of an operational state or issue” as suggested by Bradlow in paragraph [0054]. For example, displaying a warning message and notifying the user that the vehicle is traveling in an unsafe manner by operating on the sidewalk can facilitate safe operation of the vehicle.

Regarding claim 17, Ahmed further discloses identifying, by the surface detection system, a surface pattern based on the generated one or more frequency bins (In paragraph [0022], Ahmed discloses that ground/pavement texture information is obtained at least based in part on texture vibration analysis by analyzing data from the IMU 20 processed using a fast-Fourier transform (FFT) (see support on pages 3-4 of the corresponding provisional application); see also paragraph [0030], where Ahmed discloses that the IMU preprocessor module 230 uses for example a fast-Fourier transform (FFT) to extract vibration features from the data of the IMU 20 to distinguish different surfaces (for example asphalt, concrete, etc.) (see support on page 7 of the corresponding provisional application)); and
generating, by the surface detection system, the prediction of the type of the surface based on the identified surface pattern (In paragraph [0030], Ahmed discloses that the texture classifier module 234 outputs a set of probabilities for each surface type to the sidewalk/road decision module 240 (see support on page 7 of the corresponding provisional application); in paragraph [0033], Ahmed discloses that the sidewalk/road decision module 240 uses this input to determine an estimate of whether the vehicle is currently on a road or sidewalk (see support on pages 7-8 of the corresponding provisional application)).

Regarding claim 18, Ahmed further discloses applying a machine learning model to the plurality of inertial measurements, the machine learning model configured to generate the prediction of the type of the surface based on the plurality of inertial measurements (In paragraph [0030], Ahmed discloses that the texture classifier module 234 can be trained using standard machine learning techniques to distinguish between multiple surfaces such as asphalt, concrete, and brick using at least in part the inertial measurements of the IMU 20 (see support on page 7 of the corresponding provisional application)).

Regarding claim 19, Bradlow further teaches wherein the machine learning model was trained by:
initializing weights of the machine learning model (In paragraphs [0146-0157], Bradlow teaches using a machine-learning algorithm such as a neural network to detect surface types based on data inputs such as sensor data from an IMU, where the machine-learning algorithm may require a certain amount of training data sets to achieve a certain accuracy rate; the examiner understands that a trainable or learning machine-learning model must start with at least initialized weights (for example randomized parameters or otherwise));
receiving a plurality of inertial measurements from a plurality of vehicles, each associated with a label indicating a surface type of a plurality of surface types (In paragraph [0132], Bradlow teaches that the sensor data analyzed by machine learning includes sensor data with information such as surface type (label); see also paragraph [0148], where Bradlow teaches that the machine-learning algorithm may utilize data obtained by a server or network from one or more vehicles, and where every trip may be labeled, for example as a sidewalk trip or road trip); see also paragraph [0150], where Bradlow teaches that the training data set for a surface determination machine-learning algorithm may include data from sensors including for example vibration data or gyroscopic data (inertial measurements)); and
training the machine learning model using the received plurality of inertial measurements and the associated labels such that the initialized weights of the machine learning model are updated to improve a predictive ability of the machine learning model to predict a surface type based on a set of inertial measurements (In paragraph [0150], Bradlow teaches that the surface type determination machine-learning algorithm is trained by a training data set including sensor data (inertial measurements) to develop a desired level of skill or accuracy; see also, for example, paragraph [0155], where Bradlow teaches that a neural network classifies the travel surface by classifying related data such as sensor data (inertial measurements) obtained during the vehicle trip, and where the neural network is trained by comparing the machine-learning model predictions to reference training data sets, calculating an error function, and back-propagating any discrepancy through the neural network over several cycles to influence the value of the predicted output (updating initialized weights)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Bradlow in the system as disclosed by the combination of Ahmed, Fischer, and Bradlow, where Ahmed, for example, discloses training the texture classifier module 234 using standard machine learning techniques to distinguish between multiple surfaces including asphalt, concrete, and brick using the classifier set as input in paragraph [0030]. Training a machine-learning model as taught by Bradlow is advantageous in that, for example, training using labeled data ensures that the machine-learning model is learning using correct information. Additionally, using data from a plurality of vehicles ensures that the data is not bias towards data from only one vehicle, which may contain errors that would otherwise be internalized by the machine-learning model. Using data from a plurality of vehicle ensures that the training data is varied, increasing the accuracy of the model.

Regarding claim 20, Ahmed further discloses receiving, from a receiver, an approximate location of the vehicle (In paragraph [0028], Ahmed discloses that the vehicle 10 includes a GNSS receiver 12 to estimate absolute position (see support at least on page 1 of the corresponding provisional application)); and
refining the approximate location of the vehicle based on the prediction of the surface type (In paragraph [0035], Ahmed discloses that a probability of which particular sidewalk/polygon the vehicle may be located on may be determined by finding all surface polygons from the spatial database 32 within a radius of the current estimated location of the vehicle 10, and that the estimated position of the vehicle may be augmented towards the center of the polygon’s defined location (approximate location of the vehicle is refined) (see support on page 5 of the corresponding provisional application)).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2020/0372790 A1), Fischer (US 2020/0186898 A1), and Bradlow (US 2020/0124430 A1), in view of Bradley (US 9,842,438 B1).

Regarding claim 3, the combination of Ahmed, Fischer, and Bradlow does not explicitly disclose the method further comprising:
determining a speed of the vehicle by:
generating an additional frequency bin, wherein the additional frequency bin represents a distance between a front wheel of the vehicle and a back wheel of a vehicle;
determining a measurement of time between the front wheel of the vehicle hitting a surface bump and the back wheel of the vehicle hitting the surface bump; and
determining the speed of the vehicle based on the additional frequency bin and the measurement of time.
However, Bradley teaches determining a speed of the vehicle (From column 5 line 41 to column 6 line 4, Bradley teaches calculating the speed of a vehicle V by dividing d (wheelbase distance) by T (time between vibration events at front and rear wheels)) by:
generating an additional frequency bin, wherein the additional frequency bin represents a distance between a front wheel of the vehicle and a back wheel of a vehicle (From column 5 line 41 to column 6 line 4, Bradley teaches estimating the wheelbase d during calibration based on driving at a known speed V; the examiner understands that the combination of Ahmed, Bradlow, and Bradley may detect a bump at the front and back wheel as taught by Bradley by, for example, analyzing inertial data via a fast-Fourier transform (FFT) as taught by Ahmed to generate at least an additional frequency bin);
determining a measurement of time between the front wheel of the vehicle hitting a surface bump and the back wheel of the vehicle hitting the surface bump (From column 5 line 41 to column 6 line 4, Bradley teaches a time T with is a delay time between vibration events (hitting a surface bump) at front and rear wheels); and
determining the speed of the vehicle based on the additional frequency bin and the measurement of time (From column 5 line 41 to column 6 line 4, Bradley teaches calculating the speed of a vehicle V by dividing d (wheelbase distance) by T (time between vibration events at front and rear wheels)).
Bradley is considered to be analogous to the claimed invention in that they both pertain to determining the speed of a vehicle by detecting a vibration at front and back wheels. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bradley with the method as disclosed by Ahmed, Fischer, and Bradlow, as doing so does not require GPS, and can provide a more accurate determination of speed than odometers or speedometers as suggested by Bradley in column 1 lines 20-38 for example.

Regarding claim 12, the combination of Ahmed, Fischer, and Bradlow does not explicitly disclose determining a speed of the vehicle by:
generating an additional frequency bin, wherein the additional frequency bin represents a distance between a front wheel of the vehicle and a back wheel of a vehicle;
determining a measurement of time between the front wheel of the vehicle hitting a surface bump and the back wheel of the vehicle hitting the surface bump; and
determining the speed of the vehicle based on the additional frequency bin and the inertial measurement of time.
However, Bradley teaches determining a speed of the vehicle (From column 5 line 41 to column 6 line 4, Bradley teaches calculating the speed of a vehicle V by dividing d (wheelbase distance) by T (time between vibration events at front and rear wheels)) by:
generating an additional frequency bin, wherein the additional frequency bin represents a distance between a front wheel of the vehicle and a back wheel of a vehicle (From column 5 line 41 to column 6 line 4, Bradley teaches estimating the wheelbase d during calibration based on driving at a known speed V; the examiner understands that the combination of Ahmed, Bradlow, and Bradley may detect a bump at the front and back wheel as taught by Bradley by, for example, analyzing inertial data via a fast-Fourier transform (FFT) as taught by Ahmed to generate at least an additional frequency bin);
determining a measurement of time between the front wheel of the vehicle hitting a surface bump and the back wheel of the vehicle hitting the surface bump (From column 5 line 41 to column 6 line 4, Bradley teaches a time T with is a delay time between vibration events (hitting a surface bump) at front and rear wheels); and
determining the speed of the vehicle based on the additional frequency bin and the inertial measurement of time (From column 5 line 41 to column 6 line 4, Bradley teaches calculating the speed of a vehicle V by dividing d (wheelbase distance) by T (time between vibration events at front and rear wheels)).
Bradley is considered to be analogous to the claimed invention in that they both pertain to determining the speed of a vehicle by detecting a vibration at front and back wheels. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bradley with the hardware as disclosed by Ahmed, Fischer, and Bradlow, as doing so does not require GPS, and can provide a more accurate determination of speed than odometers or speedometers as suggested by Bradley in column 1 lines 20-38 for example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                       

/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665